 

Exhibit 10.7

FIRST SUPPLEMENT TO SERIES CERTIFICATE AGREEMENT


by and between


FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its corporate capacity

and

FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its capacity as Administrator


Dated July 16, 2019

relating to

FREDDIE MAC
MULTIFAMILY M CERTIFICATES
Series M-033

$31,560,000 Class A Certificates
$21,071,928.18 Class B Certificates

relating to

the Bonds described herein


SPONSOR: ATAX TEBS III, LLC

 

 

 

--------------------------------------------------------------------------------

 

FIRST SUPPLEMENT TO SERIES CERTIFICATE AGREEMENT

This FIRST SUPPLEMENT TO SERIES CERTIFICATE AGREEMENT (this “Supplement”) is
dated July 16, 2019 by and between FEDERAL HOME LOAN MORTGAGE CORPORATION, in
its corporate capacity (“Freddie Mac”) and FEDERAL HOME LOAN MORTGAGE
CORPORATION, in its capacity as Administrator (the “Administrator”) on behalf of
the Holders of the Series of Class A Certificates (the “Class A Certificates”)
and the Class B Certificates (the “Class B Certificates”) (collectively, the
“Certificates”) described on the cover page.  This Supplement supplements the
Series Certificate Agreement dated as of July 1, 2015 (the "2015 Series
Certificate Agreement") by and between Freddie Mac and the Administrator, which
incorporates by reference the Standard Terms of the Series Certificate Agreement
dated as of September 1, 2015 (the "Standard Terms" and together with the 2015
Series Certificate Agreement and this Supplement, the "Series Certificate
Agreement") by and between Freddie Mac and the Administrator.  All capitalized
terms used and not defined herein shall have the meaning set forth in the
Standard Terms.

RECITALS:

A.Pursuant to the 2015 Series Certificate Agreement, Freddie Mac issued its
Multifamily M Certificates Series M-033 on July 10, 2015.  

B.On the date hereof (the "Term Reset Rate Effective Date"), the interest rate
on the Class A Certificates is being converted to the Term Reset Rate pursuant
to Section 5.03 of the Standard Terms and this Supplement is being delivered in
order to set forth the terms of the Class A Certificates in the Term Reset Rate
and to make certain amendments to the 2015 Series Certificate Agreement.

C.The Class A Certificates were originally issued with an Initial Certificate
Balance of $84,285,000 and as of the date hereof have a Current Class A
Certificate Balance of $31,560,000.  The Class B Certificates were originally
issued with an Initial Certificate Balance of $21,071,928.18 and as of the date
hereof have a Current Class B Certificate Balance of $21,071,928.18.

D.The conditions to the Term Reset Rate Effective Date and the amendment of the
2015 Series Certificate Agreement have either been satisfied or waived.

AGREEMENT:

Section 1.The interest rate mode on the Class A Certificates is hereby converted
to the Term Reset Rate.  The Term Reset Rate applicable to the Class A
Certificates shall be 2.65% per annum.  Such Term Reset Rate shall be in effect
from and including the Term Reset Rate Effective Date through the Series
Expiration Date.  The Term Reset Rate may not be converted to another Reset
Rate.  The computation of interest on the Class A Certificates following the
Term Reset Rate Effective Date shall be performed on the basis of a 360-day year
consisting of twelve 30-day months for each Accrual Period, with each calendar
month of the Accrual Period being deemed to consist of 30 days.  Notwithstanding
anything to the contrary in the 2015 Series Certificate Agreement regarding
remarketing the Class A Certificates at par, the Class A Certificates are being
remarketed at a price of 101.379%.

 

 

 

--------------------------------------------------------------------------------

 

Section 2.[Reserved].  

Section 3.[Reserved].

Section 4.The provisions of the Standard Terms relating to a change in the Reset
Rate Method, the Tender Option, the Optional Disposition Date and the Mandatory
Tender of Class Certificates shall not be applicable to the Series Pool (other
than with respect to Mandatory Tenders resulting from a Liquidity Provider
Termination Event or a Clean-Up Event which shall be applicable to the Series
Pool).

Section 5.The last paragraph of Section 3.08 of the Standard Terms is hereby
amended and restated to read as follows:

In addition to the foregoing notice, with respect to a Release Event occurring
as a result of the Sponsor’s delivery of notice to the Administrator that it has
elected to purchase all of the Bonds in the Series Pool on June 1, 2030 (the
“Optional Series Termination Date”), the Administrator, following receipt of
such notice from the Sponsor, shall provide written notice to the Registered
Holders of such Release Event not less than twenty (20) days prior to the
Optional Series Termination Date, which notice will set forth (A) a brief
statement that the Sponsor has elected to cause a Release Event of all of the
Bonds on the Optional Series Termination Date, (B) that the Release Event is
conditioned upon the Sponsor depositing at least five (5) Business Days prior to
the Optional Series Termination Date funds sufficient to pay in full the Release
Purchase Price and Hypothetical Gain Share, if any, due on the Optional Series
Termination Date, and any additional amounts owed by the Sponsor to Freddie Mac
(or making escrow arrangements acceptable to Freddie Mac with respect to the
same) and (C) that if such conditions are not satisfied, such Release Event
shall not occur.

Section 6.The definition of “Release Event” in Exhibit A to the Standard Terms
is hereby amended and restated to read as follows:

“Release Event” means, with respect to any series of Bonds, the occurrence of
either (i) a Tax Event with respect to such Bonds, (ii) an event of default
pursuant to the related Bond Documents, (iii) a material adverse credit
condition with respect to the Bonds or under the related Bond Documents or Bond
Mortgage Documents or the Reimbursement Agreement (including but not limited to
a loss of or failure to establish a real estate tax abatement for a related
Project where applicable), (iv) the Sponsor’s delivery of notice to the
Administrator that the Sponsor has elected to purchase a portion of the Bonds in
connection with a substitution of Bonds as provided in Section 3.10 of the
Standard Terms, (v) the termination of the Series in accordance with Article
XIII of the Standard Terms, (vi) a breach of a representation or warranty made
by the Sponsor with respect to a series of Bonds or related Project is not cured
pursuant to the Reimbursement Agreement, (vii) the Sponsor’s delivery of notice
to the Administrator that the Sponsor has elected to purchase all of the Bonds
in the Series Pool on June 1, 2030 or (viii) the failure of the related Project
to achieve Stabilization by the date required by the terms of the Reimbursement
Agreement.

 

 

2

 

--------------------------------------------------------------------------------

 

Section 7.Notwithstanding any provisions of the Standard Terms to the contrary,
including those regarding the establishment and deposit of funds into the
Distribution Account and the requirement to segregate Assets of the Series Pool,
for so long as Freddie Mac is the Administrator, Freddie Mac shall not be
required to establish separate Distribution Accounts and related subaccounts for
each Series Pool, and may comingle payments received on the Assets with its
other assets provided it at all times maintains accurate books and records with
respect to all amounts of principal, interest and prepayment premium, if any,
received on the Assets and amounts paid out on the Certificates and otherwise
complies with the terms of the Standard Terms.

Section 8.Except as supplemented hereby, all terms, covenants and conditions of
the Series Certificate Agreement remain unchanged and are in full force and
effect.

[Signatures follow]

 

 

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective duly authorized officers or signatories as of the
day and year first above written.

 

FEDERAL HOME LOAN MORTGAGE CORPORATION, in its corporate capacity

 

 

 

 

By:

 

/s/ Curtis Melvin

 

 

Curtis Melvin

 

 

Multifamily, Production Director

 

FEDERAL HOME LOAN MORTGAGE CORPORATION, as Administrator

 

 

 

 

By:

 

/s/ Curtis Melvin

 

 

Curtis Melvin

 

 

Multifamily, Production Director

 

 

 

[Freddie Mac Signature Page to First Supplement to
Series Certificate Agreement - Series M-033]

--------------------------------------------------------------------------------

 

SPONSOR ACCEPTANCE

The Sponsor hereby consents, acknowledges, accepts and agrees to the terms of
this Supplement.

 

ATAX TEBS III, LLC, a Delaware limited liability company

 

 

 

By:

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership (f/k/a
America First Tax Exempt Investors, L.P.), its Sole Member

 

By:

 

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:

 

General Partner

 

By:

 

THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:

 

General Partner

 

By:

 

/s/ Craig S. Allen

 

 

Craig S. Allen

 

 

CFO

 

[Sponsor Signature Page to First Supplement to
Series Certificate Agreement - Series M-033]